NOTICE OF ALLOWABILITY
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation “and a linking mechanism configured to movably couple the latch to the first joining part so that a rotation of the backrest portion relative to the seat portion in a folding direction causes the latch to disengage from the coupling part, and a rotation of the backrest portion relative to the seat portion in an unfolding direction causes the latch to engage with the coupling part”, in conjunction with the other limitations, is neither anticipated nor obvious over the prior art. 
The examiner notes that foreign reference DE 10 2015 102 538 has been cited as reading on claim 1 (and 15) in a foreign sister application. Upon reviewing the search report and the corresponding US patent document to Pos (US 2018/0027989). The examiner does not find that the reference reads on the language of claim 1. Claim 1 requires “a linking mechanism configured to movably couple the latch to the first joining part so that a rotation of the backrest portion relative to the seat portion in a folding direction causes the latch to disengage from the coupling part, and a rotation of the backrest portion relative to the seat portion in an unfolding direction causes the latch to engage with the coupling part.” However, in the Pos document, the latch appears to engage/disengage with the coupling part as a result of pulling the release handle upwards (see par. 51) rather than rotating the backrest portion. The examiner finds the difference to be non-obvious. Similarly, the examiner finds US patent application 2019/0256120 to Oakes to be similarly relevant. However, Oakes also does not disclose the above referenced limitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EREZ GURARI/           Primary Examiner, Art Unit 3618